Citation Nr: 1757209	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  09-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for prominent dorsal osteophytes of the right first metatarsal base (right foot disability).

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In accordance with his request, the Veteran was scheduled for a Board hearing before a Veterans Law Judge in February 2011; however, he failed to appear.  A March 2017 Report of Contact reflects that the Veteran requested an administrative hearing in regard to his current appeal at the Memphis VA Medical Center as the Jackson facility was too far from his residence.  No further information was provided.  In this regard, VA regulations provide that, following a claimant's failure to report for a hearing, no further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Furthermore, a motion for a new hearing date following a failure to appear for a scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2017).  Therefore, as the March 2017 communication was filed later than 15 days after the February 2011 hearing date, and does not include why the Veteran was unable to attend his original hearing and why he could not have submitted a timely request for a new hearing date, the Board finds that such does not amount to a motion for a new hearing. 

In September 2014 and March 2017, the Board remanded the case for additional development, and it now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right foot disability results in no more than a moderately severe foot injury, without actual loss of use of the foot.  

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a right foot disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5284 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran contends his disability rating for his right foot should be higher than 20 percent.  His right foot claim was initially granted in an April 1980 rating decision and he was awarded a noncompensable rating from the date after separation from service.  Following the August 2008 claim for an increased rating, the Veteran's rating was increased to 10 percent in the November 2008 rating decision.  As noted, the Board determined a 20 percent rating was warranted in the March 2017 decision and the Veteran was therefore awarded a 20 percent rating by the RO, effective August 14, 2008.

The Veteran's right foot disability is rated under DC 5010-5284, which provides for evaluation of arthritis due to trauma on the basis of other foot injuries.  38 C.F.R. 
§ 4.27.

DC 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis. DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

DC 5284 provides for a 20 percent rating for a moderately severe foot injury.  A 30 percent is warranted for a severe foot injury.  A 40 percent rating is assigned where there is actual loss of use of the foot.  

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran was afforded an October 2008 VA examination, at which time, he reported residual pain on the dorsal aspect of this right foot where he underwent surgery for a bump.  He further indicated that he had daily pain, but experienced flare-ups with prolonged walking and driving while pushing on the pedals.  He also noted the use of a cane, which helped significantly, trying to limit his walking, and likely being able to walk approximately 15 minutes or one to two blocks.  His daily activities and work as a truck driver were reported to be impacted by the disability as he had pain with prolonged walking and driving, and pushing on the pedals.

Upon examination, a large dorsal bump in the area of the first and second TMT joints, objective signs of pain, walking with what appeared to be a painful antalgic gait, and use of a cane were noted.  On range of motion testing, the Veteran had equal active and passive ankle dorsiflexion to 20 degrees, plantar flexion to 40 degrees, and hindfoot motion from zero to 20 degrees, without pain, and no additional change after repetition.  The examiner stated the Veteran could have worsening of his pain after a day of prolonged standing or driving, but such worsening could not be determined with any degree of medical certainty.  While the Veteran reported some decreased sensation around the incision on the dorsal aspect of his foot, the incision was centered over his first TMT joint.  The examiner noted that, distal to such incision, he was fully sensate to light touch across all 5 toes, and had 2+ palpable DP and PT pulses.  X-rays did not reveal arthritis; however, there were prominent boney osteophytes extending dorsally from the previous surgical site both proximal and distal to such site.  Prominent dorsal osteophytes of the right first metatarsal base, moderate in nature, was diagnosed.   

In a June 2009 statement, the Veteran reported worsening of his right foot symptoms.  A VA treatment record from August 2009 noted a marked limp and chronic pain precipitated by weight bearing, and sensitivity to shoes.  The examiner indicated dysesthesia of the right foot with right heel spur, as well as mild degenerative joint disease of the right great MTP joint.

The Veteran was afforded another VA examination in November 2010, at which time, he reported pain and the necessity of a cane.  He stated he could walk only 15 minutes; suffered flare-ups every day with any type of long walking; relief from flare-ups with rest, sitting, and taking off his shoes; and effects on his daily activities and ability to work as truck driver.  Upon examination, the examiner noted that the Veteran's previous surgical incision was well-healed.  Skin was intact, and there was no abnormal shoe wear, no calluses, no toe deformities, no varus or valgus deformity, normal arch, tenderness to palpation over the base of the first metatarsal, and no tenderness elsewhere.  Dorsalis pedis pulses were 2+.  Range of motion of the ankle was 20 degrees of dorsiflexion, plantar flexion from zero to 45 degrees, hindfoot motion to 10 degrees medially and laterally.  There was no change with 3 repetitions and all ranges of motion were nonpainful.  Sensation was intact to light touch in the deep peroneal, superficial peroneal, saphenous, sural, and tibial distributions.  X-rays revealed mild osteoarthritis with degenerative bone changes and spurring about the first TMT joint of the right foot.  The examiner diagnosed right foot tarsometatarsal mild arthritis with bone spurring.  He opined it is reasonable that the Veteran could have increased pain and decreased motion with increased activity but to address this in terms of medical terminology would be speculation. 

VA treatment records from January and September 2013 show pain, degenerative changes, the Veteran's inability to put on shoes, swelling, and the use of orthotics and special shoes.  A September 2013 VA record indicated pain on the top of the right foot, mild pes cavus, and mild hypertrophy of the dorsal metatarsal cuneiform joint on the right, with no pain.  Occasional pain with walking was noted.  

The Veteran was afforded a third VA examination in April 2016, at which time the examiner diagnosed the Veteran with prominent dorsal osteophytes of right first metatarsal base.  Significantly, she noted the disability is moderate in severity.  She found chronic compromises to weight bearing, and decreased range of motion in the right foot.  The Veteran reported that he cannot walk during flare-ups, has difficulty standing, and cannot wear anything on his foot, and that the symptoms affect his ability to drive.  The examiner additionally indicated less movement than normal, weakened movement, excess fatigability, incoordination, pain with weight-bearing and non weight-bearing, and interference with standing.  With regard to functional loss, she stated the "claimant reports, pain, weakness, and fatigability during flare-ups and repeated use over time limits ability to ambulate, even short distances."  It was noted that the Veteran had a scar on the right foot measuring 5cm by 1 cm; however, such was not painful or unstable and did not have a total area equal to greater than 39 square cm.  It was noted that the Veteran's right foot disability did not result in functional impairment such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the right foot disability resulted in difficulty wearing shoes on the right foot.  He had decreased range of motion in the right foot, and experienced pain with standing and ambulating.  She noted that most jobs require employees to wear closed in shoes or shoes appropriate for the job; however, the Veteran would be better suited for a sitting position and may require special made shoes due to the right foot disability.

An October 2016 VA treatment record reflects that the Veteran reported constant pain at 5 out of 10, with pain reaching 10 out of 10 at its worst.  February 2017 VA treatment records show the Veteran used an orthotic shoe for his right foot to assist with support, protection and stabilization of the foot.  The Veteran reported working out and walking more frequently.

Based on a careful review of the evidence, the Board finds that entitlement to a rating in excess of 20 percent for the right foot disability is not warranted.  While the Veteran suffers from constant right foot pain, as well as difficulty standing and walking, his symptoms do not rise to the level of a severe foot disability so as to warrant an increased rating under DC 5284.

In this regard, the Board notes that the Veteran experiences right foot symptoms, including pain and difficulty standing and walking, requiring the use of a cane.  He has also reported pain, weakness, and fatigability during flare-ups and that repetition prevents his ability to ambulate, even short distances.  He has also been found to have chronic compromises to weight bearing and decreased range of motion in the right foot.  However, such reported symptoms, while limiting, most closely approximate a moderately severe foot injury and warrant the current 20 percent rating.

Furthermore, the medical evidence of record does not support a finding that the Veteran's right foot disability results in a severe foot injury.  The October 2008 VA examiner indicated prominent dorsal osteophytes of the right first metatarsal base, described as moderate in nature.  An August 2009 VA treatment record indicated a marked limp and chronic pain, precipitated by weight bearing and sensitivity to shoes.  However, the examiner diagnosed him with mild degenerative joint disease of the right great MTP joint.  The November 2010 VA examiner found that x-rays of the right foot demonstrated mild osteoarthritis with degenerative bone changes and spurring.  Similarly, VA treatment records from September 2013 show pain, degenerative changes, an inability to put on shoes, swelling, and the use of orthotics and special shoes.  However, the September 2013 VA physician found only mild hypertrophy of the dorsal metatarsal cuneiform joint on the right, with no pain on palpation.  Moreover, the April 2016 examiner stated the Veteran's right foot injury is moderate in severity.  There has been no clinical indication of a severe right foot injury which prevents the Veteran from ambulation, and the medical professionals who have evaluated such disability classified such as only mild or moderate.  As such, the preponderance of the medical evidence shows that the Veteran's right foot disability results in, at most, a moderately severe foot injury.

The Board acknowledges the Veteran's lay statements, including his consistent reports of worsening pain during flare-ups.  With regard to these reports, the Board has considered the Veteran's functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  The Board observes that the Veteran is competent to report his right foot symptoms, including pain, instability and difficulty walking.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to state whether his symptoms warrant a specific rating under a specific DC.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, while laypersons are competent to report general symptoms such as pain, difficulty walking, and flare-ups, the specific findings from the three VA examiners are found to be more probative.

In this regard, there was no indication of a severe right foot disability during the three VA examinations in the appeal period, as well as no notation of "severe" impairment in the VA treatment records.  While, as noted above, the words "mild," "moderate," and "severe" are not defined in the Rating Schedule, it is suggestive that descriptions of the right foot disability as "mild" and "moderate" were consistently found in the medical records and "severe" was not.  Further, recent VA treatment records support, at most, a moderately severe disability.  In an October 2016 record, the Veteran reported constant 5 out of 10 pain.  In a VA treatment record dated February 15, 2017, the examiner noted "Patient denies 'experiencing any pain at this time.'"  The Veteran also reported working out and walking more frequently.  Furthermore, there has been no actual loss of use of the foot.  Therefore, a higher rating under DC 5284 is not warranted.

The Board observes that the Veteran has a scar associated with his right foot disability; however, such is asymptomatic and not of a size so as to warrant a separate compensable rating.  Furthermore, while he has reported decreased sensation related to his foot disability, objective neurological testing failed to reveal any neurological impairment.  Consequently, a separate rating for scarring or neurological impairment is not warranted.

Further, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his right foot disability.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claim for an increased rating must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

II.  TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Rating boards should submit to the Director of Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App.447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, the Veteran is service-connected for a right foot disability, rated 20 percent disabling, and residuals of a right wrist cyst, rated noncompensably disabling.  His combined disability rating is 20 percent.  This does not meet the minimum requirements for consideration of a schedular TDIU under § 4.16(a).  Furthermore, the Board finds that referral to the Director of Compensation Service for consideration of a TDIU on an extra-schedular basis under § 4.16(b) is not warranted as the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.

In his November 2015 application for a TDIU, the Veteran reported that he completed high school, 2 years of college, and certification in transportation logistics and management as a custom broker.  He indicated that he was rendered unable to work due to his right foot disability and a right eye disorder as of March 2014.  In this regard, he reported that he had been self-employed from 2006 to 2014.  

Vocational rehabilitation records reflect that, in November 2008 and May 2010, the Veteran reported that he was self-employed in that he drove a tractor trailer.  In July 2011, he reported that he was self-employed, and supervised drivers in their daily duties as a truck driver.  An August 2011 vocational rehabilitation record reflects that the Veteran graduated from high school, and completed welding and truck driving schools.  At such time, it was determined that the Veteran did not have an employment handicap.  Specifically, he had been driving trucks for many years and planned to continue in his career field as owner/operator/driver.  He denied any functional problems with his service-connected foot or wrist disabilities.  He also denied having any definitive impairment of employability caused by his service-connected disabilities.  Consequently, the Veteran was found to be ineligible for vocational rehabilitation services at such point in time.

However, a September 2012 administrative review reflects that the Veteran did have a vocational impairment that interfered with his ability to prepare for, obtain, or maintain employment as it was conceivable for him to experience pain after prolonged standing or driving.  Furthermore, it was noted that the Veteran had nonservice-connected disabilities of bilateral hearing loss, bilateral tinnitus, a bilateral eye disorder, depression, and posttraumatic stress disorder.  It was also observed that the eye disorder required surgery, and the Veteran's CDL was placed on hold until his vision was corrected.  As such, given the nature and number of the nonservice-connected disabilities, a finding of serious employment handicap appeared to be warranted.  Consequently, the August 2011 decision was overturned and the Veteran was found eligible for vocational rehabilitation services. 

An October 2012 vocational rehabilitation record reflects that the Veteran had a high school diploma and currently worked as a truck driver, a position he had held since his separation from service in 1979; however, he felt that his disability would not allow him to remain in such position for much longer.  As such, he desired to be retrained in the field of transportation brokerage.  The counselor observed that the Veteran was able to be on his feet standing and/or walking less than four hours during a normal work day.  His most reasonable lifting and/or carrying expectation is 20 pounds occasionally, and up to 10 pounds frequently.  The Veteran had restrictions with pushing and pulling movements, to include arm or leg control; bending at the waist; crouching or stooping; climbing and balancing, including stairs and ladders; and kneeling and/or crawling.  The counselor observed that, in consideration of the Veteran's age, educational goals, and limitations posed by his disability, he would be capable of working as a transportation manager, transportation agent, and/or dispatcher.  In this regard, the Veteran believed that he would need additional education to continuing working in the transportation field, and desired to attend the Southwest Tennessee Community College broker transportation certification program.

A December 2012 Counseling Record reflects that the Veteran worked many years as a truck driver until his service-connected disabilities interfered with the essential functions of the job.  The Veteran was no longer able to travel long distances because of the impact it caused on the service-connected disabilities.  It was noted that the Veteran has years of experience in the trucking industry and had chosen to pursue a career related to such line of work.  Specifically, he would like to be a customs broker.  Consequently, the Veteran enrolled at Southwest Tennessee Community College. 

A July 2014 statement from the Veteran reflects that he completed the training and now hold a degree from Southwest Tennessee Community College.  He indicated that the training had been helpful to him and in maintaining his current employment.  The Veteran further stated that, while he had chosen not to sit for the brokerage examination due to various factors, he wished to be declared job ready.  In this regard, he reported that he elected to continue working for himself and not pursue traditional employment.

Furthermore, Social Security Administration (SSA) records dated in August 2010 reflect that the Veteran claimed that he was disabled and unable to work due to high blood pressure, right eye problems, and a right foot disability.  However, SSA determined that his medical condition does not significantly affect your ability to carry out most routine activities.  As his ability to work was not significantly affected, he did not meet the requirements for disability benefits.

Additionally, a review of the medical evidence of record reflects that the Veteran's service-connected disabilities result in limitations in his physical activities; however, they are not shown to render him unable to secure or follow a substantially gainful occupation.  In this regard, at the VA examinations and in treatment records referenced previously, the Veteran reported pain with prolonged walking and pushing the pedals while driving.  Further, the April 2016 VA examiner noted that the Veteran had difficulty wearing shoes on his right foot, experienced pain with standing and ambulation, and is unable to put on a regular closed in shoe.  She indicated most jobs require closed in shoes and the Veteran would be better fitted for a sitting job, and he also may require special shoes due to his condition.  Additionally, an October 2016 VA treatment indicated the Veteran was a truck driver but that his vision was too bad to pass the Department of Transportation physical.  Further, a February 2017 VA record noted "due to vision problems and arthritis he cannot drive trucks anymore."  The medical evidence of record does not reflect any functional impairment related to the Veteran's wrist disability, and the Veteran has not alleged any such impairment.

Based on the foregoing, the Board finds that the Veteran's service-connected right foot and right wrist disabilities do not render him unable to secure or follow a substantially gainful occupation.  In this regard, while the Veteran's right foot disability limits his ability to stand or drive for a prolonged period of time, which impacted his ability to work as a truck driver, the record reflects that he ultimately stopped driving due to a combination of his service-connected right foot disability and nonservice-connected eye disorder.  Furthermore, while he may be limited in his ability to drive a truck, he has owned his own business, supervised other drivers, and has pursued further certification in the field of transportation brokerage.  Consequently, in light of the Veteran's level of education and past work history, the Board finds that his service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Therefore, a TDIU is not warranted.  In reaching such determination, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claim for an increased rating must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, supra.


ORDER

A rating in excess of 20 percent for right foot disability is denied.

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


